Exhibit 10.03

 

INSIGNIA SOLUTIONS plc

 

1995 INCENTIVE STOCK OPTION PLAN FOR U.S. EMPLOYEES

 

As Adopted February 9, 1995

Amended April 20, 1999, April 12, 2000, June 8, 2001 and June 5, 2002
Amended and Restated April 30, 2004

 

1.                                       PURPOSE.  The purpose of the Plan is to
provide incentives to attract, retain and motivate eligible persons whose
present and potential contributions are important to the success of the Company,
its Parent, Subsidiaries and Affiliates, by offering them an opportunity to
participate in the Company’s future performance through awards of share
options.  Capitalized terms not defined in the text are defined in Section 20.

 

2.                                       SHARES SUBJECT TO THE PLAN.

 

2.1                                 Number of Shares Available.  Subject to
Sections 2.2 and 14 of the Plan, the total number of Shares issued and reserved
and available for grant and issue pursuant to options under the Plan, the UK
Employee Share Option Scheme 1996 (the “UK Plan”), the 1988 U.S. Stock Option
Plan (the “Prior Plan”) and the Company’s Inland Revenue approved share option
scheme (the “Inland Revenue Plan”) (the “Plan”, the “UK Plan”, the “Prior Plan”
and the “Inland Revenue Plan”, collectively, the “Option Plans”), shall be eight
million seventy two thousand and seventy one (8,572,071) Shares.  As of the
Effective Date, options will no longer be granted pursuant to the Prior Plan. 
As of the date of expiration of the Inland Revenue Plan in December 1996,
options will no longer be granted pursuant to the Inland Revenue Plan.  Shares
shall again be available for grant and issue in connection with future awards of
options under the Plan and the UK Plan if such Shares cease to be subject to an
option granted pursuant to the Option Plans.  To the extent Shares are subject
to options granted pursuant to the UK Plan, the Inland Revenue Plan or the Prior
Plan, such Shares shall be unavailable for issue under this Plan until such
options expire or become unexercisable without having been exercised in full. 
To the extent Shares are subject to options granted pursuant to this Plan, such
Shares shall be unavailable for issue under the UK Plan until such options
expire or become unexercisable without having been exercised in full.

 

2.2                                 Adjustment of Shares.  In the event that the
number of Shares in issue is changed by a consolidation or sub-division of
ordinary shares of the Company or any bonus or other capitalization issue of
ordinary shares or any similar change in the capital structure of the Company
without consideration, or by a Corporate Transaction (as defined in
Section 14.1) then, unless such change results in the termination of all
outstanding Awards as a result of the Corporate Transaction, (a) the number of
Shares reserved for issue under the Plan and (b) the Exercise Prices of and
number of Shares subject to outstanding Awards shall be proportionately
adjusted, subject to any required action by the Board or the shareholders of the
Company and compliance with applicable securities laws; provided, however, that
fractions of a Share shall not be issued but shall either be paid in cash at
Fair Market Value or shall be rounded

 

--------------------------------------------------------------------------------


 

up to the nearest Share, as determined by the Committee; and provided, further,
that the Exercise Price of any Award may not be decreased to below the U.S.
Dollar equivalent of the par value of the Shares calculated by reference to the
Conversion Rate prevailing at the date of exercise of an Award.

 

3.                                       ELIGIBILITY.  ISOs (as defined in
Section 5 below) may be granted only to employees (including officers and
directors who are also employees) of the Company or of a Parent or Subsidiary of
the Company.  NQSOs (as defined in Section 5 below) may be granted to employees,
officers, directors, consultants, independent contractors and advisors of the
Company or any Parent, Subsidiary or Affiliate of the Company; provided such
consultants, contractors and advisors render bona fide services not in
connection with the offer and sale of securities in a capital-raising
transaction.  A person may be granted more than one Award under the Plan.  Each
person is eligible to receive an Award of up to an aggregate maximum of five
hundred thousand (500,000) Shares per fiscal year.

 

4.                                       ADMINISTRATION.

 

4.1                                 Committee Authority.  The Plan shall be
administered by the Committee.  Subject to the general purposes, terms and
conditions of the Plan, the Committee shall have full power to implement and
carry out the Plan.  The Committee shall have the authority to:

 

(a)                                  construe and interpret the Plan, any Stock
Option Agreement and any other agreement or document executed pursuant to the
Plan;

 

(b)                                 prescribe, amend and rescind rules and
regulations relating to the Plan;

 

(c)                                  select persons to receive Awards;

 

(d)                                 determine the form and terms of Awards;

 

(e)                                  determine the number of Shares subject to
Awards;

 

(f)                                    determine whether Awards will be granted
in replacement of, or as alternatives to, other Awards under the Plan or any
other incentive or compensation plan of the Company or any Parent, Subsidiary or
Affiliate of the Company;

 

(g)                                 grant waivers of Plan or Award conditions;

 

(h)                                 determine the vesting and exercisability of
Awards;

 

(i)                                     correct any defect, supply any omission,
or reconcile any inconsistency in the Plan, any Award or any Stock Option
Agreement;

 

(j)                                     determine the disposition of Awards in
the event of a Participant’s divorce or dissolution of marriage; and

 

2

--------------------------------------------------------------------------------


 

(k)                                  make all other determinations necessary or
advisable for the administration of the Plan.

 

4.2                                 Committee Discretion.  Any determination
made by the Committee with respect to any Award shall be made in its sole
discretion at the time of grant of the Award or, unless in contravention of any
express term of the Plan or Award, at any later time, and such determination
shall be final and binding on the Company and all persons having an interest in
any Award under the Plan.  The Committee may delegate to one or more officers of
the Company the authority to grant an Award under the Plan to Participants who
are not Insiders of the Company.

 

4.3                                 Committee Requirement.  If two or more
members of the Board are Outside Directors, the Committee shall be comprised of
at least two members of the Board, all of whom are Outside Directors.

 

5.                                       STOCK OPTIONS.  The Committee may grant
Awards to eligible persons and shall determine whether such Awards shall be
Incentive Stock Options within the meaning of the Code (“ISOs”) or Nonqualified
Stock Options (“NQSOs”), the number of Shares subject to the Award, the Exercise
Price of the Award, the period during which the Award may be exercised, and all
other terms and conditions of the Award, subject to the following:

 

5.1                                 Form of Option Grant.  Each Award granted
under the Plan shall be evidenced by a Stock Option Agreement which shall
expressly identify the Award as an ISO or NQSO, and be in such form and contain
such provisions (which need not be the same for each Participant) as the
Committee shall from time to time approve, and which shall comply with and be
subject to the terms and conditions of the Plan.

 

5.2                                 Date of Grant.  The date of grant of an
Award shall be the date on which the Committee makes the determination to grant
such Award, unless otherwise specified by the Committee.  The Stock Option
Agreement and a copy of the Plan will be delivered to the Participant within a
reasonable time after the granting of the Award.

 

5.3                                 Exercise Period.  Awards shall be
exercisable within the times or upon the events determined by the Committee as
in the Stock Option Agreement; provided, however, that no Award shall be
exercisable after the expiration of ten (10) years from the date the Award is
granted; and provided further that no ISO granted to a person who directly or by
attribution owns more than ten percent (10%) of the total combined voting power
of all classes of stock or shares of the Company or any Parent or Subsidiary of
the Company (“Ten Percent Shareholder”) shall be exercisable after the
expiration of five (5) years from the date the Award is granted.  The Committee
also may provide for the exercise of Awards to become exercisable at one time or
from time to time, periodically or otherwise, in such number or percentage as
the Committee determines.

 

5.4                                 Exercise Price.  The Exercise Price shall be
determined by the Committee when the Award is granted subject to the following:

 

(a)                                  The Exercise Price shall not be less than
100% of the Fair Market Value of the Shares on the date of grant; provided, that
the Exercise Price of any ISO

 

3

--------------------------------------------------------------------------------


 

granted to a Ten Percent Shareholder shall not be less than 110% of the Fair
Market Value of the Shares on the date of grant.  Payment for the Shares
subscribed for may be made in accordance with Section 6 of the Plan.

 

(b)                                 The Exercise Price shall be in U.S. Dollars.

 

(c)                                  The Exercise Price shall not be less than
the U.S. Dollar equivalent of the par value of the Shares calculated by
reference to the Conversion Rate prevailing at the date of exercise of an Award.

 

5.5                                 Method of Exercise.  Awards may be exercised
only by delivery to the Company of a written exercise agreement (the
“Exercise Agreement”) in a form approved by the Committee (which need not be the
same for each Participant), stating the number of Shares being subscribed for,
the restrictions imposed on the Shares, if any, and such representations and
agreements regarding Participant’s investment intent and access to information
and other matters, if any, as may be required or desirable by the Company to
comply with applicable securities laws, together with payment in full of the
Exercise Price for the number of Shares being subscribed for.

 

5.6                                 Termination.  Notwithstanding the exercise
periods set forth in the Stock Option Agreement, exercise of an Award shall
always be subject to the following:

 

(a)                                  If the Participant is Terminated for any
reason except death or Disability, then Participant may exercise such
Participant’s Awards only to the extent that such Awards would have been
exercisable upon the Termination Date no later than three (3) months after the
Termination Date (or such longer time period not exceeding five (5) years as may
be determined by the Committee), but in any event, no later than the expiration
date of the Awards.

 

(b)                                 If the Participant is terminated because of
death or Disability (or the Participant dies within three (3) months of such
termination), then Participant’s Awards may be exercised only to the extent such
Awards would have been exercisable by Participant on the Termination Date and
must be exercised by Participant (or Participant’s legal representative or
authorized assignee) no later than (i) twelve (12) months after the Termination
Date in the case of disability or (ii) eighteen (18) months after the
Termination Date in the case of death (or such longer time period not exceeding
five (5) years as may be determined by the Committee), but in any event no later
than the expiration date of the Awards.

 

5.7                                 Limitations on Exercise.  The Committee may
specify a reasonable minimum number of Shares that may be subscribed for on any
exercise of an Award; provided that such minimum number will not prevent
Participant from exercising the Award for the full number of Shares for which it
is then exercisable.

 

5.8                                 Limitations on ISOs.  The aggregate Fair
Market Value (determined as of the date of grant) of Shares with respect to
which ISOs are exercisable for the first time by a

 

4

--------------------------------------------------------------------------------


 

Participant during any calendar year (under the Plan or under any other
incentive stock option plan of the Company or any Affiliate, Parent or
Subsidiary of the Company) shall not exceed $100,000.  If the Fair Market Value
of Shares on the date of grant with respect to which ISOs are exercisable for
the first time by a Participant during any calendar year exceeds $100,000, the
Awards for the first $100,000 worth of Shares to become exercisable in such
calendar year shall be ISOs and the Awards for the amount in excess of $100,000
that become exercisable in that calendar year shall be NQSOs.  In the event that
the Code or the regulations promulgated thereunder are amended after the
Effective Date of the Plan to provide for a different limit on the Fair Market
Value of Shares permitted to be subject to ISOs, such different limit shall be
automatically incorporated herein and shall apply to any Awards granted after
the effective date of such amendment.

 

5.9                                 Modification, Extension or Renewal.  The
Committee may modify, extend or renew outstanding Awards and authorize the grant
of new Awards in substitution therefor; provided that any such action may not,
without the written consent of Participant, impair any of Participant’s rights
under any Award previously granted.  Any outstanding ISO that is modified,
extended, renewed or otherwise altered shall be treated in accordance with
Section 424(h) of the Code.  The Committee may reduce the Exercise Price of
outstanding Awards without the consent of Participants affected by a written
notice to them; provided, however, that the Exercise Price may not be reduced
below the minimum Exercise Price that would be permitted under Section 5.4 of
the Plan for Awards granted on the date the action is taken to reduce the
Exercise Price.

 

5.10                           No Disqualification.  Notwithstanding any other
provision in the Plan, no term of the Plan relating to ISOs shall be
interpreted, amended or altered, nor shall any discretion or authority granted
under the Plan be exercised, so as to disqualify the Plan under Section 422 of
the Code or, without the consent of the Participant affected, to disqualify any
ISO under Section 422 of the Code.

 

6.                                       PAYMENT FOR SHARES.  Payment for Shares
subscribed for pursuant to the Plan may be made in cash (by check) or, where
expressly approved for the Participant by the Committee and where permitted by
law:

 

(a)                                  by waiver of compensation due or accrued to
Participant for services rendered;

 

(b)                                 provided that a public market for the Shares
exists:

 

(1)                                  through a “same day sale” commitment from
Participant and a broker-dealer that is a member of the National Association of
Securities Dealers (a “NASD Dealer”) whereby the Participant irrevocably elects
to exercise the Award and to sell a portion of the Shares so subscribed for in
order to pay for the Exercise Price, and whereby the NASD Dealer irrevocably
commits upon receipt of such Shares to forward the Exercise Price directly to
the Company; or

 

(2)                                  through a “margin” commitment from
Participant and a NASD Dealer whereby Participant irrevocably elects to exercise
the Award

 

5

--------------------------------------------------------------------------------


 

and to pledge the Shares so subscribed for to the NASD Dealer in a margin
account as security for a loan from the NASD Dealer in the amount of the
Exercise Price, and whereby the NASD Dealer irrevocably commits upon receipt of
such Shares to forward the Exercise Price directly to the Company; or

 

(c)                                  by any combination of the foregoing.

 

7.                                       WITHHOLDING TAXES.

 

7.1                                 Withholding Generally.  Whenever Shares are
to be issued in satisfaction of Awards granted under the Plan, the Company may
require the Participant to remit to the Company an amount sufficient to satisfy
federal, state and local withholding tax requirements prior to the delivery of
any certificate or certificates for such Shares.  Whenever, under the Plan,
payments in satisfaction of Awards are to be made in cash, such payment shall be
net of an amount sufficient to satisfy federal, state, and local withholding tax
requirements.

 

7.2                                 Stock Withholding.  When, under applicable
tax laws, a Participant incurs tax liability in connection with the exercise of
any Award that is subject to tax withholding and the Participant is obligated to
pay the Company the amount required to be withheld, the Committee may allow the
Participant to satisfy the minimum withholding tax obligation by electing to
have the Company withhold from the Shares to be issued that number of Shares
having a Fair Market Value equal to the minimum amount required to be withheld,
determined on the date that the amount of tax to be withheld is to be determined
(the “Tax Date”).  All elections by a Participant to have Shares withheld for
this purpose shall be made in writing in a form acceptable to the Committee and
shall be subject to the following restrictions:

 

(a)                                  the election must be made on or prior to
the applicable Tax Date;

 

(b)                                 once made, then except as provided below,
the election shall be irrevocable as to the particular Shares as to which the
election is made;

 

(c)                                  all elections shall be subject to the
consent or disapproval of the Committee.

 

8.                                       PRIVILEGES OF STOCK OWNERSHIP.

 

8.1                                 Voting and Dividends.  No Participant shall
have any of the rights of a shareholder with respect to any Shares until the
Shares are issued to the Participant.  After Shares are issued to the
Participant, the Participant shall be a shareholder and have all the rights of a
shareholder with respect to such Shares, including the right to vote and receive
all dividends or other distributions made or paid with respect to such Shares.

 

8.2                                 Financial Statements.  The Company shall
provide financial statements to each Participant prior to such Participant’s
subscription for Shares under the Plan, and to each Participant annually during
the period such Participant has Awards outstanding; provided, however, the
Company shall not be required to provide such financial statements to
Participants whose services in connection with the Company assure them access to
equivalent information.

 

6

--------------------------------------------------------------------------------


 

9.                                       TRANSFERABILITY.  Subject to
Section 4.1(j), Awards granted under the Plan, and any interest therein, shall
not: (a) be transferable or assignable by the Participant, (b) be made subject
to execution, attachment or similar process, otherwise than by will or by the
laws of descent and distribution or as consistent with the specific Plan and
Stock Option Agreement provisions relating thereto or (c) during the lifetime of
the Participant, be exercisable by anyone other than the Participant, and any
elections with respect to an Award, may be made only by the Participant.

 

10.                                 CERTIFICATES.  All certificates for Shares
or other securities delivered under the Plan shall be subject to such stock
transfer orders, legends and other restrictions as the Committee may deem
necessary or advisable, including restrictions under any applicable federal,
state or foreign securities law, or any rules, regulations and other
requirements of the SEC or any stock exchange or automated quotation system upon
which the Shares may be listed.

 

11.                                 SECURITIES LAW AND OTHER REGULATORY
COMPLIANCE.  An Award shall not be effective unless such Award is in compliance
with all applicable federal and state securities laws, rules and regulations of
any governmental body, and the requirements of any stock exchange or automated
quotation system upon which the Shares may then be listed, as they are in effect
on the date of grant of the Award and also on the date of exercise or other
issue.  Notwithstanding any other provision in the Plan, the Company shall have
no obligation to issue or deliver certificates for Shares under the Plan prior
to (a) obtaining any approvals from governmental agencies that the Company
determines are necessary or advisable, and/or (b) completion of any registration
or other qualification of such shares under any state or federal law or ruling
of any governmental body that the Company determines to be necessary or
advisable.  The Company shall be under no obligation to register the Shares with
the SEC or to effect compliance with the registration, qualification or listing
requirements of any state securities laws, stock exchange or automated quotation
system, and the Company shall have no liability for any inability or failure to
do so.

 

12.                                 EMPLOYMENT WITH COMPANY.

 

12.1                           No Obligation to Employ.  Nothing in the Plan or
any Award granted under the Plan shall confer or be deemed to confer on any
Participant any right to continue in the employ of, or to continue any other
relationship with, the Company or any Parent, Subsidiary or Affiliate of the
Company or limit in any way the right of the Company or any Parent, Subsidiary
or Affiliate of the Company to terminate Participant’s employment or other
relationship at any time, with or without cause.

 

12.2                           No Right to Compensation.  In the event that any
person holding an Award under the Plan ceases to be employed by, or otherwise
has ceased to provide services to, the Company or a Parent, Subsidiary or
Affiliate for whatever reason, he shall have no right to any compensation in
respect of this loss of right to receive Shares under this Plan.

 

13.                                 EXCHANGE AND BUYOUT OF AWARDS.  The
Committee may, at any time or from time to time, authorize the Company, with the
consent of the respective Participants, to issue new Awards in exchange for the
surrender and cancellation of any or all outstanding Awards.  The Committee may
at any time buy from a Participant an Award

 

7

--------------------------------------------------------------------------------


 

previously granted with payment in cash, Shares or other consideration, based on
such terms and conditions as the Committee and the Participant shall agree.

 

14.                                 CORPORATE TRANSACTIONS.

 

14.1                           Assumption or Replacement of Awards by Successor.
In the event of (a) a sale of the entire share capital of the Company to another
corporation (whether for consideration in cash or in the form of securities of
any kind), (b) a dissolution or liquidation of the Company, (c) the sale of
substantially all of the assets of the Company, or (d) any other transaction
which qualifies as a “corporate transaction” under Section 424(a) of the Code
wherein the shareholders of the Company give up all of their equity interest in
the Company (“Corporate Transaction”), any or all outstanding Awards may be
assumed or replaced by the purchasing or successor corporation, which assumption
or replacement shall be binding on all Participants.  In the alternative, the
purchasing or successor corporation may substitute equivalent Awards or provide
substantially similar consideration to Participants as was provided to
shareholders (after taking into account the existing provisions of the Awards). 
The purchasing or successor corporation may also issue, in place of outstanding
Shares of the Company held by the Participant, substantially similar shares or
other property subject to repurchase restrictions no less favorable to the
Participant.

 

14.2                           Expiration of Awards.  In the event such
purchasing or successor corporation, if any, refuses to assume or substitute the
Awards, as provided above, pursuant to a transaction described in
Subsection 14.1(a) above, such Awards shall expire on such transaction at such
time and on such conditions as the Board shall determine.  In the event such
purchasing or successor corporation, if any, refuses to assume or substitute the
Awards as provided above, pursuant to a corporate transaction described in
Subsections 14.1(b), (c) or (d) above, or there is no purchasing or successor
corporation, and if the Company ceases to exist as a separate corporate entity,
then, notwithstanding any contrary terms in the Stock Option Agreement, the
Awards shall expire on a date at least twenty (20) days after the Board gives
written notice to Participants specifying the terms and conditions of such
termination.

 

14.3                           Other Treatment of Awards.  Subject to any
greater rights granted to Participants under the foregoing provisions of this
Section 14, in the event of the occurrence of any Corporate Transaction
described in Section 14.1, any outstanding Awards shall be treated as provided
in the applicable agreement or plan of such Corporate Transaction.

 

14.4                           Assumption of Awards by the Company.  The
Company, from time to time, also may substitute or assume outstanding awards
granted by another company, whether in connection with an acquisition of such
other company or otherwise, by either (a) granting an Award under the Plan in
substitution of such other company’s award, or (b) assuming such award as if it
had been granted under the Plan if the terms of such assumed award could be
applied to an Award granted under the Plan.  Such substitution or assumption
shall be permissible if the holder of the substituted or assumed award would
have been eligible to be granted an Award under the Plan if the other company
had applied the rules of the Plan to such grant.  In the event the Company

 

8

--------------------------------------------------------------------------------


 

assumes an award granted by another company, the terms and conditions of such
award shall remain unchanged (except that the exercise price and the number and
nature of Shares issuable upon exercise of any such option will be adjusted
appropriately pursuant to Section 424(a) of the Code).  In the event the Company
elects to grant a new Award rather than assuming an existing option,
notwithstanding Section 5.4(a), such new Award may be granted with a similarly
adjusted Exercise Price.

 

15.                                 ADOPTION AND SHAREHOLDER APPROVAL.  The Plan
shall become effective at such date and time as the Registration Statement filed
with the SEC relating to the Company’s securities is declared effective (and
then only provided that the initial public offering later closes) (the
“Effective Date”).  The Plan shall be approved by the shareholders of the
Company (excluding Shares issued pursuant to this Plan), consistent with
applicable laws, within twelve months before or after the date the Plan is
adopted by the Board.  Upon the Effective Date, the Board may grant Awards
pursuant to the Plan; provided, however, that: (a) no Award may be exercised
prior to initial shareholder approval of the Plan and (b) no Award granted
pursuant to an increase in the number of Shares approved by the Board shall be
exercised prior to the time such increase has been approved by the shareholders
of the Company.

 

16.                                 TERM OF PLAN.  The Plan will terminate ten
(10) years from the date the Plan (as amended and restated) is adopted by the
Board or, if earlier, the date of shareholder approval of the amended and
restated Plan.

 

17.                                 AMENDMENT OR TERMINATION OF PLAN.  The Board
may at any time terminate or amend the Plan in any respect, including without
limitation amendment of any form of Stock Option Agreement or instrument to be
executed pursuant to the Plan; provided, however, that the Board shall not,
without the approval of the shareholders of the Company, amend the Plan in any
manner that requires such shareholder approval pursuant to applicable corporate
law or the Code or the regulations promulgated thereunder as such provisions
apply to ISO plans; provided, further, that no amendment may be made to
outstanding Awards without the consent of the Participant.

 

18.                                 NONEXCLUSIVITY OF THE PLAN.  Neither the
adoption of the Plan by the Board, the submission of the Plan to the
shareholders of the Company for approval, nor any provision of the Plan shall be
construed as creating any limitations on the power of the Board to adopt such
additional compensation arrangements as it may deem desirable, including,
without limitation, the granting of stock options otherwise than under the Plan,
and such arrangements may be either generally applicable or applicable only in
specific cases.

 

19.                                 GOVERNING LAW.  The Plan and all agreements,
documents and instruments entered into pursuant to the Plan shall be governed by
and construed in accordance with the internal laws of the State of California,
excluding that body of law pertaining to conflict of laws.

 

20.                                 DEFINITIONS.  As used in the Plan, the
following terms shall have the following meanings:

 

“Affiliate” means any corporation that directly, or indirectly through one or
more intermediaries, controls or is controlled by, or is under common control
with the Company

 

9

--------------------------------------------------------------------------------


 

where “control” (including the terms “controlled by” and “under common control
with”) means the possession, direct or indirect, of the power to cause the
direction of the management and policies of the corporation, whether through the
ownership of voting securities, by contract or otherwise.

 

“Award” means an award of an option to subscribe for Shares.

 

“Board” means the Board of Directors of the Company.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Committee” means the committee appointed by the Board to administer the Plan,
or if no committee is appointed, the Board.

 

“Company” means Insignia Solutions plc, a corporation organized under the laws
of England, or any successor corporation.

 

“Conversion Rate” means the average currency conversion rate quoted by the Bank
of America in London as the price for Pounds Sterling purchased with U.S.
Dollars.

 

“Disability” means a disability, whether temporary or permanent, partial or
total, within the meaning of Section 22(e)(3) of the Code, as determined by the
Committee.

 

“Exercise Price” means the price per share at which a holder of an Award may
subscribe for the Shares issuable upon exercise of the Award.

 

“Fair Market Value” means the value of a share of the Company’s Ordinary Shares
of 20p each determined as follows:

 

(a)                                  if such Ordinary Shares, or instruments
evidencing such Ordinary Shares (e.g., American Depository Shares or American
Depository Receipts), are then quoted on the Nasdaq National Market the closing
price on the Nasdaq National Market System on the trading day immediately
preceding the date on which Fair Market Value is determined, or, if no such
reported sale takes place on such date, the closing price on the next preceding
trading date on which a reported sale occurred;

 

(b)                                 if such Ordinary Shares, or instruments
evidencing such Ordinary Shares (e.g., American Depository Shares or American
Depository Receipts), are publicly traded and are then listed on a national
securities exchange, the closing price or, if no reported sale takes place on
such date, the closing price on the next preceding trading day on which a
reported sale occurred;

 

(c)                                  if such Ordinary Shares, or instruments
evidencing such Ordinary Shares (e.g., American Depository Shares or American
Depository Receipts), are publicly traded but are not quoted on the Nasdaq
National Market nor listed or admitted to trading on a national securities
exchange, the average of the

 

10

--------------------------------------------------------------------------------


 

closing bid and asked prices on such date, as reported by The Wall Street
Journal, for the over-the-counter market; or

 

(d)                                 if none of the foregoing is applicable, by
the Board in good faith.

 

“Insider” means an officer or director of the Company or any other person whose
transactions in the Company’s ordinary shares are subject to Section 16 of the
Securities Exchange Act of 1934, as amended.

 

“Outside Director” means any outside director as defined in Section 162(m) of
the Code and the regulations issued thereunder.

 

“Parent” means any corporation (other than the Company) in an unbroken chain of
corporations ending with the Company, if at the time of the granting of an Award
under the Plan, each of such corporations other than the Company owns stock
possessing 50% or more of the total combined voting power of all classes of
stock in one of the other corporations in such chain.

 

“Participant” means a person who receives an Award under the Plan.

 

“Plan” means this Insignia Solutions plc 1995 Incentive Stock Option Plan for
U.S. Employees, as amended from time-to-time.

 

“SEC” means the Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Shares” means Ordinary Shares of 20p each in the Company, reserved for issue
under the Option Plans, as adjusted pursuant to Sections 2 and 14 of the Plan,
any instruments evidencing such Ordinary Shares (e.g., American Depository
Shares or American Depository Receipts) and any successor security.

 

“Stock Option Agreement” means, with respect to each Award, the signed written
agreement between the Company and the Participant setting forth the terms and
conditions of the Award.

 

“Subsidiary” means any corporation (other than the Company) in an unbroken chain
of corporations beginning with the Company if, at the time of granting of the
Award, each of the corporations other than the last corporation in the unbroken
chain owns stock possessing 50% or more of the total combined voting power of
all classes of stock in one of the other corporations in such chain.

 

“Termination” or “Terminated” means, for purposes of the Plan with respect to a
Participant, that the Participant has ceased to provide services as an employee,
director, consultant, independent contractor or advisor, to the Company or a
Parent, Subsidiary or Affiliate of the Company, except in the case of sick
leave, military leave, or any other leave of absence approved by the Committee;
provided, that such leave is for a period of not more than ninety (90) days, or
reinstatement upon the expiration of such leave is guaranteed by contract or
statute.  The

 

11

--------------------------------------------------------------------------------


 

Committee shall have sole discretion to determine whether a Participant has
ceased to provide services and the effective date on which the Participant
ceased to provide services (the “Termination Date”).

 

12

--------------------------------------------------------------------------------